Per Curiam,
As between tbe plaintiff and. tbe contractors wbo built the water works, the stock wbicb was received from tbe defendant extinguished tbe liabihty of the plaintiff to tbe contractors, to tbe full extent of the $80,000 item of stock wbicb was to be paid to tbe contractors. This stock came from tbe defendant, and whether it was intrinsically worth that amount of money is immaterial, because tbe plaintiff did m fact use it to its full nominal value. So far as tbe present action is concerned, it is equally immaterial to inquire whether tbe work of tbe contractors was well or ill done, and therefore tbe several offers of testimony made by tbe plaintiff on tbe trial were properly rejected.
As tbe plaintiff actually did receive, in the manner stated, from tbe defendant, tbe full amount of bis stock subscribed, it is difficult to understand upon what principle tbe present action can be sustained. Tbe company certainly did participate in tbe contract with Smith, Tate & Co. for tbe construction of the works, and did accept and bold tbe compléted works after they were finished, and they certainly did use tbe stock received from tbe defendant for that purpose. If tbe work was defectively done it was tbe fault of tbe contractors and not of tbe defendant, and there would be no justice in holdmg him responsible on that account, or in compelbng him to pay to tbe plaintiff a greater sum for bis stock than he bad ever agreed to pay.
Judgment affirmed.